PER CURIAM.
We affirm the trial court’s entry of summary judgment as to the specific performance count in appellant’s complaint against appellee. We reverse the summary judgment as to Count II. While Count II is somewhat inartfully titled “Fraudulent Breach of Contract,” we find that the com*475plaint, read in the light most favorable to appellant, states a cause of action for fraud, and not merely for breach of contract. Appellee’s motion for summary judgment dealt only with a purported contractual limitation of remedies available to appellant in the event of a breach of contract. The motion did not squarely address appellant’s allegation that he was fraudulently induced to enter into a transaction with appellee in the first place. Accordingly, the trial court’s order granting summary judgment did not effectively reach appellant’s allegations of fraud. Material issues of fact remain as to whether appel-lee made misrepresentations of fact and, if so, whether, and to what extent, appellant relied thereon.
REVERSED AND REMANDED.
ALLEN, WOLF and KAHN, JJ., concur.